IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41368
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CARLOS CASTILLO-HERNANDEZ,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-99-CR-342-2
                      --------------------
                          June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges

PER CURIAM:*

     The Federal Public Defender appointed to represent Carlos

Castillo-Hernandez (“Castillo”) has moved for leave to withdraw

and has filed a brief as required by Anders v. California, 386

U.S. 738 (1967).    Castillo has received a copy of counsel’s

motion and brief, but has not filed a response.    Our independent

review of the brief and the record discloses no nonfrivolous

issue for appeal.    Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41368
                               -2-

responsibilities herein, and the APPEAL IS DISMISSED.   See 5th

Cir. R. 42.2.